Holcomb, J.
— This action was brought by appellant against respondents to enjoin the alleged threatened breach of the terms of a written contract between appellant and respondents Hunt and Wagner, whereby, in consideration of appellant’s furnishing the money to procure a patent from the United States on certain toys, and thereafter to exploit and manufacture the toys and organize a corporation for that purpose, appellant was to be given a one-third interest in the venture.
He alleged in his amended complaint that he had fully complied with his part of the contract. The allegations of the amended complaint were denied by answer, except as to the execution of the contract.
*145Although appellant alleged that he had fully complied with his part of the contract, at the trial he was obliged to admit that this was not true, but justified himself for his nonperformance by certain alleged excuses.
“A party is not-entitled to enjoin the breach of a contract by another unless he himself has performed what the contract required of him so far as possible. If he himself is in default or has given cause for nonperformance by defendant he has no standing in equity.” 22 Cyc. 852.
“ . . . . nor as a general rule, will an injunction be granted to prevent the violation of a contract when it appears that the plaintiff is himself in default.” 14 R. C. L. 385.
The case was decided by the trial court upon the evidence offered by appellant. Respondents introduced no testimony, as their challenge to the sufficiency of the evidence at the conclusion of the case of appellant was sustained. The two respondents were put upon the stand and testified at the instance of appellant, and while they were hostile witnesses and appellant would not be bound by their testimony, but could have put on contradictory testimony, if available, yet the trial court, who heard all of the evidence given at the trial, was at liberty to accept and rely upon the evidence given by respondents. The trial court remarked, at the conclusion of the evidence for appellant, that he was unable to believe from the evidence that it showed any connivance or bad faith on the part of respondents ; that, on the contrary, it seemed to show that they acted as they thought for the best to protect the patent right involved in the contract and in seeking to get financial help. That nothing came of it for more than a month, was not the fault of respondents, but that, on the other hand, there was no tender alleged or proven, and no outlay on behalf of appellant.
*146Upon. this evidence and the applicable principle quoted above, we are forced to the conclusion that the trial court decided rightly. It would be a profitless task to elaborately discuss the evidence and the points raised by appellant. The evidence, believed by the trial court, in the record sustains the decision.
Judgment affirmed.
Main, C. J., Mackintosh, Bridges, and Mitchell, JJ., concur. :